DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., hereinafter Zhang, US Patent No. 9,372,954.

Regarding Claim 1, Zhang teaches a method of designing an integrated circuit (IC) device, the method comprising: 
identifying, using a processor (Zhang Col. 10, Lines 5-8, see processor), data corresponding to an IC manufacturing process (Zhang Col. 3, Lines 25-50, wherein relevant information corresponding to a semiconductor device is received); 
assigning, using the processor, the data to one or more design rule instruction macros (Zhang Col. 3, Lines 25-50, wherein a DRM is selected or assigned to the relevant information); 
selecting, using the processor, one or more constraints to be applied to the one or more design rule instruction macros (Zhang Col. 3, Lines 50-62, wherein design constraints are associated and applied to the DRM to filter/select the DRM); and 
executing, using the processor, the one or more design rule instruction macros to configure a design rule for the IC manufacturing process (Zhang Col. 3, Lines 50-62, wherein a condensed DRM is generated which configures design rules).

Regarding Claim 2, Zhang further teaches wherein the identifying the data corresponding to the IC manufacturing process comprises: 
capturing the data used to generate the design rule instruction macros (Zhang Col. 3, Lines 25-38, wherein the data is relevant information to the DRM).

Regarding Claim 3, Zhang further teaches wherein the selecting the one or more constraints to be applied to the one or more design rule instruction macros comprises: 
capturing one or more bits of data from a spreadsheet application (Zhang Figs. 4A and 4B and Col. 5, Lines 21-29, wherein a spreadsheet as shown in Zhang Figs. 4A and 4B is used to capture the relevant information); and 
recording the one or more design rule instruction macros from the one or more bits of data using the spreadsheet application (Zhang Figs. 4A and 4B and Col. 5, Lines 21-29, wherein the DRM is recorded in the spreadsheet).

Regarding Claim 4, Zhang further teaches wherein the selecting the one or more constraints to be applied to the one or more design rule instruction macros comprises: 
modifying one or more previously generated design rule instructions into one or more design rule instruction macros (Zhang Col. 7, Lines 60-67 and Col. 8, Lines 1-8 and 48-61, wherein the DRMs are modified into different DRMs).

Regarding Claim 5, Zhang further teaches classifying, using the processor, the design rule instruction macros based on relationships between or within features or layers in the IC manufacturing process (Zhang Col. 3, Lines 41-50 and Col. 4, Lines 49-65, wherein the DRMs are classified).

Regarding Claim 6, Zhang further teaches generating, using the processor, the design rule instruction macros having at least one of: 
a design rule instruction macro format; 
design rule instruction macro identifier; 
a design rule instruction macro definition; or 
a design rule instruction macro description (Zhang Figs. 4A, 4B, and Col. 2, Lines 39-64, see DRM and associated format, identifier, definition, and description).

Regarding Claim 7, Zhang further teaches assigning, using the processor, each design rule instruction macro with a design rule number and a design rule description (Zhang Figs. 4A and 4B and Col. 5, Lines 63-67 and Col. 6, Lines 1-30, wherein the DRMs have a number and a description).

Regarding Claim 8, Zhang further teaches assigning, using the processor, a first subset of design rule instruction macro types associated with a constraint choice and a value (Zhang Col. 7, Lines 60-67 and Col. 8, Lines 1-8 and 25-61, wherein the DRMs are filtered based on selections by the user to apply specific design rules).

Regarding Claim 9, Zhang further teaches assigning, using the processor, a second subset of design rule instruction macro types associated with restrictions (Zhang Col. 7, Lines 60-67 and Col. 8, Lines 1-8 and 25-61, wherein the DRMs are filtered based on selections by the user to apply specific design rules, including those having restrictions such as minimum spacing).

Regarding Claim 10, Zhang teaches a non-transitory computer-readable medium (Zhang Col. 10, Lines 9-39, see storage medium) comprising computer executable instructions configured to carry out a method of designing an integrated circuit (IC) device, the method comprising: 
identifying data corresponding to an IC manufacturing process (Zhang Col. 3, Lines 25-50, wherein relevant information corresponding to a semiconductor device is received); 
assigning the data to one or more design rule instruction macros (Zhang Col. 3, Lines 25-50, wherein a DRM is selected or assigned to the relevant information); 
selecting one or more constraints to be applied to the one or more design rule instruction macros (Zhang Col. 3, Lines 50-62, wherein design constraints are associated and applied to the DRM to filter/select the DRM); 
assigning each design rule instruction macro with a design rule description (Zhang Figs. 4A and 4B and Col. 5, Lines 63-67 and Col. 6, Lines 1-30, wherein the DRMs have a number and a description); and 
executing the one or more design rule instruction macros to configure a design rule for the IC manufacturing process (Zhang Col. 3, Lines 50-62, wherein a condensed DRM is generated which configures design rules).

Regarding Claim 11, Zhang further teaches classifying the design rule instruction macros based on one or more of: 
design feature; 
design feature type; 
layer; 
layer type; 
derived layer; 
derived layer type; 
device; 
device type;
isolation region; or 
a structurally oriented basis associated with a layout of the IC device (Zhang Col. 3, Lines 41-50 and Col. 4, Lines 49-65, wherein the DRMs are classified based on layer and design feature).

Regarding Claim 12, Zhang further teaches grouping the design rule instruction macros based on one or more of: 
design feature; 
layer; 
device type; or 
region (Zhang Col. 3, Lines 41-50 and Col. 4, Lines 49-65, wherein the DRMs are grouped or classified based on layer and design feature).

Regarding Claim 13, Zhang further teaches arranging the design rule instruction macros based upon the grouping of the design rule instruction macros (Zhang Col. 3, Lines 41-50 and Col. 4, Lines 49-65, wherein grouping or classifying the DRMs is arranging them based on layer and design feature).

Regarding Claim 14, Zhang teaches an integrated circuit (IC) device design system comprising: 
at least one processor (Zhang Col. 10, Lines 5-8, see processor); and 
at least one memory including computer program code for one or more programs (Zhang Col. 10, Lines 9-39, see storage medium), the at least one memory and the computer program code being configured to, with the at least one processor, cause the system to: 
identify data corresponding to an IC manufacturing process (Zhang Col. 3, Lines 25-50, wherein relevant information corresponding to a semiconductor device is received); 
assign the data to one or more design rule instruction macros (Zhang Col. 3, Lines 25-50, wherein a DRM is selected or assigned to the relevant information); 
select one or more constraints to be applied to the one or more design rule instruction macros (Zhang Col. 3, Lines 50-62, wherein design constraints are associated and applied to the DRM to filter/select the DRM); 
classify the design rule instruction macro based on relationships between or within features or layers in the IC manufacturing process (Zhang Col. 3, Lines 41-50 and Col. 4, Lines 49-65, wherein the DRMs are classified); and 
execute the one or more design rule instruction macros to configure a design rule for the IC manufacturing process (Zhang Col. 3, Lines 50-62, wherein a condensed DRM is generated which configures design rules).

Regarding Claim 15, Zhang further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the IC device design system to: 
capture the data used to generate the design rule instruction macro (Zhang Col. 3, Lines 25-38, wherein the data is relevant information to the DRM).

Regarding Claim 16, Zhang further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the IC device design system to: 
capture the data from a spreadsheet application (Zhang Figs. 4A and 4B and Col. 5, Lines 21-29, wherein a spreadsheet as shown in Zhang Figs. 4A and 4B is used to capture the relevant information); and 
record the one or more design rule instruction macros (Zhang Figs. 4A and 4B and Col. 5, Lines 21-29, wherein the DRM is recorded in the spreadsheet).

Regarding Claim 17, Zhang further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the IC device design system to: 
modify one or more previously generated design rule instructions into a design rule instruction macro (Zhang Col. 7, Lines 60-67 and Col. 8, Lines 1-8 and 48-61, wherein the DRMs are modified into different DRMs).

Regarding Claim 18, Zhang further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the IC device design system to: 
generate the design rule instruction macros having at least one of: 
a design rule instruction macro format; 
design rule instruction macro identifier; 
a design rule instruction macro definition; or 
a design rule instruction macro description (Zhang Figs. 4A, 4B, and Col. 2, Lines 39-64, see DRM and associated format, identifier, definition, and description).

Regarding Claim 19, Zhang further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the IC device design system to: 
assign each design rule instruction macro with a design rule number and a design rule description (Zhang Figs. 4A and 4B and Col. 5, Lines 63-67 and Col. 6, Lines 1-30, wherein the DRMs have a number and a description).

Regarding Claim 20, Zhang further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the IC device design system to: 
assign a subset of design rule instruction macro types associated with a constraint choice and a value (Zhang Col. 7, Lines 60-67 and Col. 8, Lines 1-8 and 25-61, wherein the DRMs are filtered based on selections by the user to apply specific design rules).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC D LEE/Primary Examiner, Art Unit 2851